Case: 13-51034      Document: 00512612231         Page: 1    Date Filed: 04/29/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 13-51034                            April 29, 2014
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
CHRISTOPHER LEVERSON,

                                                 Plaintiff - Appellant
v.

JEAN SULLIVAN; MITCHELL SOLOMON,

                                                 Defendants - Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:13-CV-764


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.